DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 30 September 2021 is entered.  Claims 1, 4-9, 11-12, and 18-23 are currently pending in the application.  Claims 19-22 are withdrawn.  The rejections of record from the office action dated 28 June 2021 not repeated herein have been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	Claim 1 recites the term “the composite film being configured” in line 2. For consistency with the other claims, claim 1 should instead recite “the composite film bag being configured”.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 11-12, 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "box-type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 18, the phrase "box type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Adur et al. (US 6037022).
Regarding claim 1, Adur teaches a composite active flexible polymeric film bag for containing acidic material (Adur, Abstract, Col. 1 Lines 13-20, and Col. 2 Line 66 – Col. 3 Line 8), wherein the composite film bag contains an acid-activatable oxygen scavenger that reduces oxygen in a container and replaces the oxygen with carbon dioxide gas (Adur, Abstract, Col. 3 Line 10-22, and Col. 4 Lines 16-34). Therefore, Adur teaches that the composite film bag generates carbon dioxide gas in a headspace of the container when the composite film is in contact with the acidic material. Adur further teaches wherein the composite film bag comprises an inner layer and a barrier layer; wherein, during manufacture, the inner layer and the barrier layer of the composite film bag are laminated together to 
Further,  the recitation “for a bag in a box-type container” is an intended use limitation. The patentability of a product is based on the product itself. If the intended use of the invention provides no structural difference from the prior art, the claim is unpatentable even though the prior product has a different use, see MPEP 2111.02, II.  Applicants attention is drawn to MPEP 2106(II)(C) which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Adur discloses a bag as presently claimed, it is clear that the bag of Adur would be capable of performing the intended use, i.e. 
Regarding claim 4, Adur teaches that the active layer is derived from olefins (LDPE) (Adur, Col. 3 Lines 22-47, and Col. 6 Line 58 – Col. 7 Line 18 – see “LDPE/Paperboard/Nylon/Tie-layer/LDPE/Tie-layer/EVOH/Tie-layer/LDPE+FeCO3”).
Regarding claim 5, Adur teaches that the active layer is derived from polyethylene (Adur, Col. 3 Lines 22-47 – see “LDPE”).
Regarding claim 6, Adur teaches that the active layer is a polyethylene metal carbonate (PE/MCO3) composite (Adur, Col. 3 Lines 22-47, and Col. 6 Line 58 – Col. 7 Line 18 – see “LDPE/Paperboard/Nylon/Tie-layer/LDPE/Tie-layer/EVOH/Tie-layer/LDPE+FeCO3”).
Claims 7-9, 11-12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Adur et al. (US 6037022 A) as applied to claims 1 and 5 above, and further in view of Rogers (US 20140376835 A1).
Regarding claim 7, Adur teaches all of the elements of the claimed invention as stated above for claim 1. Adur further teaches that the active layer is a polyethylene metal carbonate (ferrous carbonate) composite (Adur, Col. 3 Lines 22-47, and Col. 6 Line 58 – Col. 7 Line 18 – see “LDPE/Paperboard/Nylon/Tie-layer/LDPE/Tie-layer/EVOH/Tie-layer/LDPE+FeCO3”). 
Adur does not teach wherein the active layer is a polyethylene calcium carbonate composite.
----Rogers teaches a multilayer polymeric film for containers (Rogers, Abstract, Par. 0001-0002, and 0036) comprising a layer of LLDPE, LDPE, and a metal carbonate wherein the metal carbonate is calcium carbonate (Rogers, Abstract, Par. 0022, 0043-0044, 0049, 0084, 0097, and 0099).
Since both Adur and Rogers are analogous art as they teach multilayer polymeric films for containers comprising a polymer and a metal carbonate, it would have been obvious to one of ordinary 
Regarding claim 8, modified Adur teaches that the CaCO3 particles are incorporated into the polymer with a size of less than 1 micron (Adur, Col. 3 Lines 22-60 and Col. 6 Line 58 – Col. 7 Line 18; Rogers, Par. 0043-0044 and 0049), which lies within the claimed range of less than or equal to 5 microns and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 9, modified Adur teaches all of the elements of the claimed invention as stated above for claims 5 and 7. Modified Adur further teaches wherein the active layer comprises a blend of low density polyethylene (LDPE) and CaCO3.
Modified Adur does not teach wherein the blend in the active layer comprises linear low density polyethylene (LLDPE).
----Rogers teaches a multilayer polymeric film for containers (Rogers, Abstract, Par. 0001-0002, and 0036) comprising a layer of LLDPE, LDPE, and a metal carbonate wherein the metal carbonate is calcium carbonate (Adur, Abstract, Par. 0022, 0043-0044, 0049, 0084, 0097, and 0099).
Since both Adur and Rogers are analogous art as they teach multilayer polymeric films for containers comprising a polymer and a metal carbonate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Rogers LLDPE in the weight concentration of Rogers into the blend of modified Adur’s active layer. This would allow for improved strength of the composite film (Rogers, Par. 0044 and 0099).
Regarding claim 11, modified Adur teaches composite film as claimed in Claim 9, wherein the LDPE and any other film-forming synthetic polymers are in a weight range of 20-99.9 wt.% (Adur, Col. 3 Lines 22-48). This would include the added LLDPE from Rogers. Modified Adur further teaches wherein 
Regarding claim 12, modified Adur teaches the composite film as claimed in Claim 7, wherein the weight percentage of CaCO3 in the active layer is selected from a range of between 0.1 wt.% and 80 wt.%, which overlaps the claimed range of between 15 and 35 weight percent, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 23, modified Adur teaches that the outer layer is a composite passive barrier layer is polyamide (PA) based (Adur, Col. 4 Lines 44-54).
Adur does not teach wherein the outer layer is a composite passive barrier layer, which comprises nanoclay particles.
----Rogers teaches a multilayer polymeric film for containers (Rogers, Abstract, Par. 0001-0002, and 0036) comprising a layer of LLDPE, LDPE, and a metal carbonate (Rogers, Abstract, Par. 0022, 0043-0044, 0049, 0084, 0097, and 0099). Rogers further teaches wherein the multilayer film may further comprise a barrier layer which comprises nanoclay particles (Rogers, Par. 0099-0101).
Since both Adur and Rogers are analogous art as they teach multilayer polymeric films for containers comprising a polymer and a metal carbonate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Rogers to modify Adur and have Adur’s outer layer comprise nanoclay particles. This would allow for barrier properties and improved strength of the composite film (Rogers, Par. 0099-0101).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adur et al. (US 6037022) as applied to claim 1 above, further in view of Kani et al. (US 8298636 B2).
Regarding claim 18, Adur teaches all of the elements of the claimed invention as stated above for claim 1. Adur does not teach a bag-in-box type container made by the composite active flexible polymeric film of claim 1.
	Kani teaches a bag-in-box type container made from a multilayer, flexible polymeric film which comprises a barrier layer (Kani, Abstract, Col. 4 Lines 9-41).
	Since both Adur and Kani are analogous art as they both teach multilayer, flexible polymeric films comprising a barrier layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kani to modify Adur to make a bag-in-box type container out of the film of Adur. This would allow for a bag-in-box container capable of containing acidic material (Adur, Abstract, Col. 3 Line 10-22, and Col. 4 Lines 16-34).
 
Response to Arguments
Applicant’s remarks and amendments filed on 09/30/2021 have been fully considered.
Applicant requests withdrawal of the objection and rejections under USC §112 set forth in the previous office action
The objection and rejections under USC §112 set forth in the previous office action have been withdrawn.
Regarding the arguments related to the rejections over prior art, on pages 6-7 of the remarks Applicant first argues that neither Adur nor Rogers teaches that the film is configured for a bag in a box-type container. This is not persuasive for the following reasons:
The rejections under 35 USC §102(a)(1) over Adur are withdrawn due to the present claim amendments. However, new grounds of rejection under 35 USC §103 are established above as necessitated by the present claim amendments. To note, the claim 1 limitation “for a bag in a box-type container” is an intended use limitation.
Adur teaches that the composite active flexible polymeric film can be formed into many different containers such as a bag or box or any other suitable container known in the art (Adur, Col. 2 Line 62 – Col. 3 line 8). Further, there is nothing in Adur that would dissuade one of ordinary skill in the art from forming the film as a bag configured for a bag in box-type container. Therefore, it would have been obvious to one of ordinary skill in the art to form the composite active flexible polymeric film to form different containers such as a bag in box with a reasonable expectation of success, see MPEP 2143.
In the new grounds of rejection above, newly applied Kani is used to teach the limitation regarding a bag-in-box type container. 
Secondly, on pages 6-7 of the remarks, Applicant argues that neither Adur nor Rogers teaches that the inner layer and barrier layer of the composite film are produced by melt extrusion and a film blowing process. This is not persuasive for the following reason:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In re Thorpe
Thirdly, on page 7 of the remarks, Applicant argues that neither Adur nor Rogers teaches the limitations of newly added claim 23. This is not found persuasive for the following reason:
As stated in the grounds or rejection above, Adur teaches that the outer layer is a composite passive barrier layer is polyamide (PA) based (Adur, Col. 4 Lines 44-54). Further, Rogers teaches a multilayer film comprising a barrier layer which comprises nanoclay particles (Rogers, Par. 0099-0101). Further, Roger provides motivation for the combination as stated above such as to allow for improved barrier properties and improved strength of the composite film (Rogers, Par. 0099-0101). Therefore, Adur in view of Rogers teaches the claim limitations of newly added claim 23.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782